MORROW, Presiding Judge.
The offense is the unlawful manufacture of intoxicating liquor; penalty assessed at confinement in the penitentiary for two years.
The appellant Charlie Sadler and Will Spearman were jointly indicted for the offense. It seems that both Sadler and Spear-man sought a severance. ' The court granted the severance and Sadler was tried first.
The evidence heard upon the trial is not brought before this court for review.
A suspended sentence was sought and properly submitted in the charge of the court. The jury declined to accord the suspended sentence.
In the absence of the facts, this court is not in a position to pass upon the matters presented in the motion for new trial.
Perceiving no error, the judgment is affirmed.